DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 8/13/19, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REASONS FOR ALLOWANCE 
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitations of:
“…
a first read port configured to receive a back-reference read request,

a second memory comprising: 
a second write port electrically coupled to the first write port and configured to receive the decompressed data,
the second memory being configured to buffer the decompressed data for retrieval by a receiver.”

Claim 9 recites the limitations of:
“…
a first read port configured to receive a back-reference read request,
the first memory being configured to output the decompressed data to the decompressor in response to receiving the back-reference read request at the first read port; and 
a second memory comprising: 
a second write port electrically coupled to the first write port and configured to receive the decompressed data, 
the second memory being configured to buffer the decompressed data for retrieval by the receiver.”

Claim 18 recites the limitations of:
“…

the first memory being configured to output the decompressed data to the decompressor in response to the back-reference read request; and 
sending an uncompressed data readout request to the second memory, 
the second memory being configured to output the decompressed data to a receiver in response to the uncompressed data readout request.”

The prior art of record (see below) does not teach, or render obvious, the limitations above particularly in combination with the other limitations within the claims.   The dependent claims are allowable for at least the same reasons above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Poo (US 20030217206 A1), which discusses a system and apparatus for compressing and decompressing data stored to a portable data storage device;  

	Shankar (US 20180088829 A1), which discusses an AREA EFFICIENT ARCHITECTURE FOR MULTI WAY READ ON HIGHLY ASSOCIATIVE CONTENT ADDRESSABLE MEMORY (CAM) ARRAYS; 
	Shan (US 20130290615 A1), which teaches a COMPRESSION AND DECOMPRESSION OF DATA AT HIGH SPEED IN SOLID STATE STORAGE;  
Baumgartner (US 20110276932 A1), which teaches an array Concatenation in an Integrated Circuit Design; 
Tsang (US 5961617), which teaches a system and technique for reducing power consumed by a data transfer operations during periods of update inactivity; 
Van Dyke (US 6961057), which teaches a method and apparatus for managing and accessing depth data in a computer graphics system; and 
Awata (US 20090103125 A1), which teaches a DECODING APPARATUS, IMAGE PROCESSING APPARATUS, RECORDING MEDIUM, AND DECODING METHOD.  	

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
     a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are allowable.  
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137